NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (this “Agreement”), effective the 4th day of June,
2010, is made by and between OmniReliant Holdings, Inc., a Nevada corporation
(the “Company”), and Vicis Capital Master Fund, a sub-trust of the Vicis Capital
Series Master Trust, a unit trust organized and existing under the laws of the
Cayman Islands (the “Purchaser”).


RECITALS:


WHEREAS, pursuant to the terms and conditions hereof, the Company wishes to sell
and the Purchaser desires to purchase a note issued by the Company in the
principal amount of $1,500,000 and the form attached hereto as Exhibit A, (the
“Bridge Note”) in a bridge financing (“Bridge Financing”).
 
WHEREAS, the parties agree that the Bridge Note shall be convertible, at the
option of the Purchaser, into securities to be issued by the Company in
connection with a  future financing (“Future Financing”) pursuant to the terms
herein set forth.
 
NOW, THEREFORE, the Company and the Purchaser hereby agree as follows:
 
ARTICLE I
SALE OF BRIDGE NOTE
 
1.1           Purchase and Sale of the Bridge Note.  Subject to the terms and
conditions hereof and in reliance on the representations and warranties
contained herein, or made pursuant hereto, the Company will issue and sell to
the Purchaser, and the Purchaser will purchase from the Company at the closing
of the transactions contemplated hereby (the “Closing”), the Bridge Note for
$1,500,000 (the “Purchase Price”).
 
1.2           Closing.  The Closing shall be deemed to occur at the offices of
Quarles & Brady, LLP, 411 East Wisconsin Avenue, Milwaukee, Wisconsin at 5:00
p.m. CDT on June 3, 2010 or at such other place, date or time as mutually
agreeable to the parties (the “Closing Date”).
 
1.3           Closing Matters. On the Closing Date, subject to the terms and
conditions hereof, the Company will deliver to the Purchaser the Bridge Note,
dated the Closing Date, in the name of the Purchaser, and the Purchaser shall
deliver to the Company the Purchase Price in immediately available funds to the
Company.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF COMPANY
 
The Company hereby represents and warrants to the Purchaser as of the date of
this Agreement as follows:


 

--------------------------------------------------------------------------------

 

2.1           Organization and Qualification.  The Company and each of its
subsidiaries (the “Subsidiaries”)  are duly organized and validly existing and
in good standing under the laws of the jurisdiction in which they are organized,
and have all requisite entity power and authority to carry on their respective
business as now conducted.   The Company and each of its Subsidiaries are duly
qualified as a foreign corporation to do business and are in good standing in
every jurisdiction in which their ownership of property or the nature of the
business conducted by them makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means (i) a material adverse effect on the legality, validity or enforceability
of any Transaction Document (as hereinafter defined), (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.
 
2.2           No Violation.  Neither the Company nor any of its Subsidiaries is
in violation of: (a) any of the provisions of its certificate of incorporation,
bylaws or other organizational or charter documents; or (b) any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or any such Subsidiary, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect.
 
2.3           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Bridge Note, and each of the other
agreements or instruments entered into or delivered by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Bridge Note in accordance with the
terms hereof. The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Bridge
Note, have been duly authorized by the board of directors of the Company (the
“Board”), and no further consent or authorization is required by the Company,
the Board or its stockholders. This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except (i) as such enforceability may be limited by general principles of equity
or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies, or (ii) as any rights to indemnity or
contribution hereunder may be limited by federal and state securities laws and
public policy consideration.
 
2.4           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of any articles or certificate of incorporation, any certificate of
designations, preferences and rights of any outstanding series of preferred
stock or bylaws of the Company or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company is a party, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or by which any property or asset of the
Company is bound or affected, except in the case of clauses (ii) and (iii), for
such breaches or defaults as would not be reasonably expected to have a Material
Adverse Effect.

 
- 2 -

--------------------------------------------------------------------------------

 
 
2.5           Governmental Consents. Except for the filing of a Form D with the
Securities and Exchange Commission (the “SEC”), the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other person or entity in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain at or prior to the Closing pursuant to the
preceding sentence have been obtained or effected. The Company is unaware of any
facts or circumstances which might prevent the Company from obtaining or
effecting any of the foregoing.
 
2.6           Financial Information; SEC Documents.  Since June 30, 2009, the
Company has filed all reports, schedules, forms, statements and other documents
(“SEC Documents”) required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Documents,
and none of such SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in such SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Purchaser that is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.
 
2.7           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, there has been no
Material Adverse Effect, and no event or circumstance has occurred or exists
with respect to the Company or its businesses, properties, operations or
financial condition, which, under the Exchange Act, Securities Act of 1933, as
Amended (the “Securities Act”), or rules or regulations of any trading market,
required or requires public disclosure or announcement by the Company, but which
has not been so publicly announced or disclosed.

 
- 3 -

--------------------------------------------------------------------------------

 
 
2.8          Compliance.  Neither the Company nor any Subsidiary (i) is in
material default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, and (iii)
to the knowledge of the Company, is or has been in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business and all
such laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
2.9          No Disagreements with Auditors and Lawyers.  To the knowledge of
the Company, there are no material disagreements of any kind presently existing,
or reasonably anticipated by the Company to arise, between the Company and the
auditors and lawyers formerly or presently employed by the Company.
 
2.10        Solvency.  Based on the financial condition of the Company as of the
date hereof after giving effect to the receipt by the Company of the proceeds
from the sale of the Bridge Note hereunder, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The Company has not taken, nor does it have any
intention to take, any steps to seek protection pursuant to any bankruptcy or
reorganization law of any jurisdiction within one (1) year from the date
hereof.  The Company does not have any knowledge, nor has it received any
written notice, that any of its creditors intend to initiate involuntary
bankruptcy proceedings, nor does it have any knowledge of any fact that, as of
the date hereof, would reasonably lead a creditor to do so.
 
2.11        Indebtedness and Other Contracts. Neither the Company nor any
Subsidiary (a) is a party to any contract, agreement or instrument, the
violation of which, or default under, by any other party to such contract,
agreement or instrument would result in a Material Adverse Effect, (b) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (c) is a party to any contract, agreement or instrument
relating to any indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.

 
- 4 -

--------------------------------------------------------------------------------

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
The Purchaser hereby represents and warrants to the Company as of the date of
this Agreement as follows:
 
3.1           Organization.  The Purchaser is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.
 
3.2           Authorization.  This Agreement has been duly authorized, validly
executed and delivered by the Purchaser and is a valid and binding agreement and
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms, subject to limitations on enforcement by general principles of equity
and by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Purchaser has full power and authority to execute and deliver
this Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
3.3           Investment Investigation.  The Purchaser understands that no
Federal, state, local or foreign governmental body or regulatory authority has
made any finding or determination relating to the fairness of an investment in
the Bridge Note and that no Federal, state, local or foreign governmental body
or regulatory authority has recommended or endorsed, or will recommend or
endorse, any investment in the Bridge Note. The Purchaser, in making the
decision to purchase the Bridge Note, has relied upon independent investigation
made by it and has not relied on any information or representations made by
third parties.
 
3.4           Accredited Investor.  The Purchaser is an “accredited investor” as
defined under Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”).
 
3.5           No Distribution.  The Purchaser is and will be acquiring the
Bridge Note for its own account, and not with a view to any resale or
distribution of the Bridge Note in whole or in part, in violation of the
Securities Act or any applicable securities laws.
 
3.6           Resale.  The parties intend that the offer and sale of the Bridge
Note be exempt from registration under the Securities Act, by virtue of Section
4(2) and/or Rule 506 of Regulation D promulgated under the Securities Act. The
Purchaser understands that the Bridge Note purchased hereunder have not been,
and may never be, registered under the Securities Act and that the Bridge Note
cannot be sold or transferred unless its is first registered under the
Securities Act and such state and other securities laws as may be applicable or
in the opinion of counsel for the Company an exemption from registration under
the Securities Act is available (and then the Bridge Note may be sold or
transferred only in compliance with such exemption and all applicable state and
other securities laws).
 
3.7           Reliance.  The Purchaser understands that the Bridge Note is being
offered and sold to it in reliance on specific provisions of Federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Purchaser set forth herein for purposes of qualifying for exemptions from
registration under the Securities Act, and applicable state securities laws.

 
- 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV
COVENANTS
 
4.1          Conversion into Securities Issued in Future Financing.  The Company
agrees that the Purchaser may, at its option, convert all or a portion of the
Bridge Note into securities to be offered by the Company in a Future
Financing.    The Bridge Note shall convert at a rate of $1.00 for every $1.00
in face or principal amount or stated value of the securities offered by the
Company in the Future Financing.
 
4.2          Indemnification of Purchaser.
 
(a)           Subject to the provisions of this Section 4.2, the Company will
indemnify and hold Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling person (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any untrue
representation, misrepresentation, breach of warranty or non-fulfillment of any
covenant, agreement or other obligation by or of the Company contained in any
Transaction Document or in any certificate, document, or instrument delivered by
the Company to the Purchaser, relating to the Transaction Documents or (b) any
action instituted against any Purchaser Party, or any of their respective
affiliates, by any stockholder of the Company who is not an affiliate of such
Purchaser Party, solely as a result of the Purchaser’s acquisition of the Bridge
Note pursuant to this Agreement (unless such action is based upon a breach of
the Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such stockholder or any violations by the Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance).
 
(b)           The Purchaser shall promptly notify the Company of any claim,
demand, action or proceeding for which indemnification will be sought under this
Agreement; provided, that the failure of any party entitled to indemnification
hereunder to give notice as provided herein shall not relieve the Company of its
obligations under this Section 4.2 except to the extent that the Company is
actually prejudiced by such failure to give notice.

 
- 6 -

--------------------------------------------------------------------------------

 

(c)           In case any such action, proceeding or claim is brought against
any Purchaser Party in respect of which indemnification is sought hereunder, the
Company shall be entitled to participate in and, unless in the reasonable,
good-faith judgment of the Purchaser a conflict of interest between it and the
Company exists with respect to such action, proceeding or claim (in which case
the Company shall be responsible for the reasonable fees and expenses of one
separate counsel for the Purchaser Parties), to assume the defense thereof with
counsel reasonably satisfactory to the Purchaser. If the Company elects to
defend any such action or claim, then the Purchaser Parties shall be entitled to
participate in such defense (but not control) with counsel of their choice at
their sole cost and expense (except that the Company shall remain responsible
for the reasonable fees and expenses of one separate counsel for the Purchaser
Parties in the event in the reasonable, good-faith judgment of the Purchaser a
conflict of interest between the Purchaser Parties and the Company exists).
 
(d)           In the event that the Company advises the Purchaser Parties that
it will contest such a claim for indemnification hereunder, or fails, within
thirty (30) days of receipt of any indemnification notice to notify, in writing,
such person of its election to defend, settle or compromise, at its sole cost
and expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the Purchaser Parties may, at their
option, defend, settle or otherwise compromise or pay such action or claim.  In
any event, unless and until the Company elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the Purchaser
Parties’ costs and expenses arising out of the defense, settlement or compromise
of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.
 
(e)           The parties shall cooperate fully with each other in connection
with any negotiation or defense of any such action or claim and shall furnish to
the other party all information reasonably available to such party which relates
to such action or claim.  Each party shall keep the other party fully apprised
at all times as to the status of the defense or any settlement negotiations with
respect thereto.
 
(f)           Notwithstanding anything in this Section 4.2 to the contrary, the
Company shall not, without the Purchaser’s prior written consent, settle or
compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on any Purchaser Party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the Purchaser Parties of a release from all liability in respect of
such claim.  The indemnification obligations to defend the Purchaser Parties
required by this Section shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when the loss is
incurred, so long as the Purchaser Parties shall refund such moneys if it is
ultimately determined by a court of competent jurisdiction that such party was
not entitled to indemnification.  The indemnity agreements contained herein
shall be in addition to (i) any cause of action or similar rights of the
Purchaser Parties against the Company or others, and (ii) any liabilities the
Company may be subject to pursuant to applicable law.
 
ARTICLE V
MISCELLANEOUS
 
5.1           Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed in all respects by the laws of the State of New York
wherein the terms of this Agreement were negotiated, without regard to the
conflicts of laws thereof.

 
- 7 -

--------------------------------------------------------------------------------

 
 
5.2           Survival.  Except as specifically provided herein, the
representations, warranties, covenants and agreements made herein shall survive
the Closing.
 
5.3           Amendment.  This Agreement may not be amended, discharged or
terminated (or any provision hereof waived) without the written consent of the
Company and the Purchaser.
 
5.4           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding upon
and enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto.  The Purchaser may assign its rights
hereunder, and the Company may not assign its rights or obligations hereunder
without the consent of the Purchaser or any of its successors, assigns, heirs,
executors and administrators.
 
5.5           Entire Agreement.  This Agreement and the other Transaction
Documents constitute the full and entire understanding and agreement between the
parties with regard to the subject matter hereof and thereof.
 
5.6           Notices, etc.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the 2nd Trading Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth below:
 
(a)           if to the Company:

 
OmniReliant Holdings, Inc.
14375 Myerlake Circle
Clearwater, FL 33760
Tel: (813) 885-5998
Fax: (813) 885-5911
 
With a Copy to:
 
Darrin M. Ocasio
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Phone: (212) 930-9700
Fax: (212) 930-9725

 
- 8 -

--------------------------------------------------------------------------------

 
 
(b)           if to a Purchaser:
 
Vicis Capital LLC
Attn: Shad Stastney
445 Park Avenue, 19th Floor
New York, NY  10022
Phone:  (212) 909-4600
Fax:  (212) 909-4601
 
with a copy to:
 
Andrew D. Ketter, Esq.
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Phone:  (414) 277-5629
Fax:  (414) 978-8972
 
5.7           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any holder of the Bridge Note (or any portion
thereof) upon any breach or default of the Company under this Agreement shall
impair any such right, power or remedy of such holder nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence, therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any holder of any breach or
default under this Agreement, or any waiver on the part of any holder of any
provisions or conditions of this Agreement must be, made in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.
 
5.8           Severability.  The invalidity of any provision or portion of a
provision of this Agreement shall not affect the validity of any other provision
of this Agreement or the remaining portion of the applicable provision.  It is
the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.
 
5.9           Expenses.  Each party shall bear its own expenses and legal fees
incurred on its behalf with respect to the negotiation, execution and
consummation of the transactions contemplated by this Agreement.

 
- 9 -

--------------------------------------------------------------------------------

 
 
5.10        Consent to Jurisdiction; Waiver of Jury Trial.  EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED THE STATE AND
COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.  EACH OF THE PARTIES
TO THIS AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING.  EACH
OF THE PARTIES TO THIS AGREEMENT HEREBY CONSENTS TO SERVICE OF PROCESS BY NOTICE
IN THE MANNER SPECIFIED IN SECTION 5.6 AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO
SERVICE OF PROCESS IN SUCH MANNER.
 
5.11        Titles and Subtitles.  The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
5.12        Further Assurances.  The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.
 
5.13        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or other electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or eletronic signature page were an original thereof.

 
- 10 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Note Purchase
Agreement, as of the day and year first above written.
 
COMPANY:
 
OMNIRELIANT HOLDINGS, INC.
 
/s/ Robert DeCecco
Name: Robert DeCecco
Title: Chief Executive Officer
 
PURCHASER:
 
VICIS CAPITAL MASTER FUND
By: Vicis Capital LLC
 
/s/ Keith Hughes
Name: Keith Hughes
Title: CFO, Vicis Capital LLC


 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF BRIDGE NOTE

 

--------------------------------------------------------------------------------

 